37 Mich. App. 184 (1971)
194 N.W.2d 511
LAKEWOOD ESTATES, INC.,
v.
DEERFIELD TOWNSHIP ZONING BOARD OF APPEALS
Docket No. 5709.
Michigan Court of Appeals.
Decided November 24, 1971.
Bahls & Preisel, for plaintiff.
Taylor, Carter & Butterfield, P.C., for defendants.
*185 Before: DANHOF, P.J., and BRONSON and TARGONSKI,[*] JJ.
PER CURIAM.
This is an appeal from a Lapeer County Circuit Court order and judgment holding the Deerfield Township zoning ordinance invalid insofar as it excludes the location or operation of licensed trailer-coach parks in Deerfield Township. Plaintiff desired to build such a park in the township. This application for a building permit was denied by the zoning administrator on the ground that trailer-coach parks were not permitted in the agricultural-residential zone in which the proposed park was located. The Zoning Board of Appeals for Deerfield Township affirmed this decision. The circuit court reversed. The township appeals.
The original draft of the Deerfield Township zoning ordinance made trailer-coach parks a conditional use and required the Zoning Board of Appeals to issue a special permit at its discretion. The adopted ordinance deleted the reference to trailer parks as conditional uses. The zoning board chairman testified that the deletion was a copying error.
Despite this, the defendant contends that trailer parks are commercial uses and plaintiff should have requested a rezoning of his parcel to commercial This argument must fail. First, if trailer parks are commercial uses, requiring plaintiff to petition for rezoning of his property governed by the whim of the Zoning Board of Appeals is spot zoning. Spot zoning is impermissible in Michigan. Trenton Development Company v. Village of Trenton (1956), 345 Mich 353. Second, we do not believe trailer parks are commercial uses. While owning and operating a trailer park may be a business, living in *186 one is not. We can perceive no difference between living in a trailer park and living in an apartment building. Merely because someone will profit by a certain use of an area does not make that use commercial. See Barthe, Mobile Homes: Zoning and Taxation, 55 Cornell L Rev 491, 498, 499. The statement of the board chairman and the fact that the adopted ordinance makes no provision for trailer parks support plaintiff's contention that trailer parks are considered conditional uses. No guidelines are provided for the grant or denial of such uses by the ordinance. Such grants of power to zoning boards are impermissible. Lyon Sand & Gravel Company v. Township of Oakland (1971), 33 Mich App 614.
In either event the ordinance must fail as it attempts to preclude trailer court development save for special permission to be granted by the mere whim of the Zoning Board of Appeals.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.